DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This final Office action is in reply to the amendments filed on 22 October 2019.
Claims 2, 9, and 16 have been cancelled, and Claim 21 has been added.
Claims 1, 3-8, 10-15, and 17-21 are currently pending and have been examined.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-8, 10-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,108,993. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for dynamically changing product business rules within a product asset management system/ method (See claim comparison chart below).
US Patent Application 16/155,776
US 10,108,993
Independent Claims 1, 8, and 14 (Method, System, and Apparatus):
updating, by a processing device of a management system, one or more parameters corresponding to system requirements to execute a product, wherein the one or more parameters are updated without changing a product code of the product; 
receiving, from a first entity system, a request to execute the product; 
in response to receiving the request to execute the product, determining, by the processing device of the management system, that the first entity system satisfies the system requirements to execute the product, wherein the management system is separate from the first entity system; 
and in response to determining that the first entity system satisfies the system requirements, allowing the product to be executed by the first entity system.
Claims 2, 9, and 15:
wherein the system requirements correspond to hardware requirements to execute the product 
Claims 4, 11, and 18:
wherein the one or more parameters comprise a data file

Independent Claims 1, 7, and 13 (Method, System, and Apparatus):
defining, by a processing device of a management system, one or more parameters corresponding to entity system hardware requirements to execute a product, wherein the one or more parameters are stored as a new data file that is independent of a product code of the product;
receiving, by the processing device, input changing the one or more parameters for the entity system hardware requirements to execute 
receiving, from a first entity system, a request to execute the product; 
in response to receiving the request to execute the product, determining, by the processing device of the management system, whether the first entity system satisfies the entity system hardware requirements to execute the product in view of consumer facts data associated with the first entity system, wherein the management system is separate from the first entity system; and in response to determining that the first entity system satisfies the entity system hardware requirements, providing, to the first entity system, an indication allowing the product to be executed by the first entity system.

sending a notification indicating one or more product subscriptions that are available to the first entity system
Claims 3, 9, and 15: 
sending a notification indicating one or more product subscriptions that are available to the first entity system.
Claims 5, 12, and 19:
receiving a consumer entitlement request for a list of subscriptions that are available to the first entity system, wherein the consumer entitlement request comprises an identity certificate;  Client Ref. No. 20100271US-CON131 Attorney Ref.:05220.2242 (P0867C)identifying consumer facts data for the first entity system in a data store based on the identity certificate; comparing the consumer facts data to product data for one or more products to determine which product attributes in the product data are satisfied; and identifying subscriptions associated with the satisfied product attributes

receiving a consumer entitlement request for a list of product subscriptions that are available to the first entity system, wherein the consumer entitlement request comprises an identity certificate; identifying the consumer facts data for the first entity system based on the identity certificate; comparing the consumer facts data to product data for one or more products to determine which product attributes in the product data are satisfied; and identifying one or more product subscriptions that are associated with the satisfied product attributes.

receiving a consumer entitlement request for an entitlement for the product to allow the first entity system to use the product, wherein the consumer entitlement request comprises a product identifier and an identity certificate; identifying consumer facts data for the first entity system based on the identity certificate; identifying product data associated with the product identifier; and determining whether the consumer facts data satisfies one or more product attributes in the product data to grant the entitlement
Claims 4, 10, and 16: 
receiving a consumer entitlement request for an entitlement for the product to allow the first entity system to use the product, wherein the consumer entitlement request comprises a product identifier and an identity certificate; identifying the consumer facts data for the entity based on the identity certificate; identifying product data associated with the product identifier; and determining whether the consumer facts data satisfies one or more product attributes in the product data to grant the entitlement.
Claims 5, 11, and 17: 
sending a notification indicating whether the entitlement is granted.

wherein the one or more parameters of the first entity system comprise at least one of a system architecture type, a number of CPU sockets in the entity system, a number of populated CPU sockets in the entity system, or a number of cores in a CPU in the entity system
Claims 6 and 11: 
wherein the one or more parameters of the first entity system comprise at least one of a system architecture type, a number of CPU sockets in the entity system, a number of populated CPU sockets in the entity system, or a number of cores in a CPU in the entity system.



Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1, 3-8, 10-15, and 17-21 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
updating, one or more parameters corresponding to system hardware requirements to execute a product (Certain methods of organizing human activity and Mental processes); 
receiving a request to execute the product (Certain methods of organizing human activity and Mental processes); 
in response to receiving the request to execute the product, determining, based on the one or more parameters, that the first entity system satisfies the system hardware requirements to execute the product (See Applicant Figs. 2A-2B, Data correlation between PRODUCT DATA (241) and preregistered CONSUMER FACTS DATA (249), based on CURRENT RULES/ RULES DATA (251). All data is registered/saved in server side DATA STORE (240)) (Certain methods of organizing human activity and Mental processes);
 and in response to determining that the first entity system satisfies the system hardware requirements, allowing the product to be executed by the first entity system (Certain methods of organizing human activity and Mental processes).  
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial and legal interactions (including agreements in the form of contracts, legal obligations, and business relations); managing relationships or interactions between people (including social activities, teaching, and following rules or instructions); and advertising, marketing and sales activities or behaviors), and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations of "sending a notification indicating one or more product subscriptions that are available to the first entity system,” and “receiving a consumer entitlement request for a list of subscriptions that are available to the first entity system, wherein the consumer entitlement request comprises an identity certificate;  Client Ref. No. 20100271US-CON131 Attorney Ref.:05220.2242 (P0867C)identifying consumer facts data for the first entity system in a data store based on the identity certificate; comparing the consumer facts data to product data for one or more products to determine which product attributes in the product data are satisfied; and identifying subscriptions associated with the satisfied product attributes,” to gather, process, and save and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




















Claims 4, 11, and 18 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 4, 11, and 18 broadly recite the following limitation, “wherein the one parameter comprises a data file,” in independent claims 1, 8, and 15, respectively. 
However, independent claims 1, 8, and 15 broadly disclose “one parameter corresponding to system hardware requirements to execute a product,” and “determining, by the processing device of the management system based on the one parameter, that the first entity system satisfies the system hardware requirements to execute the product.” 
Therefore, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102






















The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.









Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 102(e) as being anticipated by Buhse et al. (US 2004/0024652).
As per independent Claims 1, 8, and 15, Buhse discloses a method (system, programmed apparatus) comprising: updating, by a processing device of a management system, one or more parameters corresponding to system hardware requirements to execute a product (For a Consumer Account as 
wherein the one or more parameters are updated without changing a product code of the product (See at least Para 0039-0040 and Para 0078); 
receiving, by the processing device of the management system from a first entity system, a request to execute the product; in response to receiving the request to execute the product (See at least Para 0173-0190, Order Management System (OMS) Purchase Request), 
determining, by the processing device of the management system, based on the one or more parameters, that the first entity system satisfies the system hardware requirements to execute the product, wherein the management system is separate from the first entity system (See at least Para 0185 and Para 0218, “The system can advantageously speed consumer deliveries by detecting ("sniffing") what DRM technologies the consumer is currently configured to receive. If delivery is not available, or chosen, in a consumer installed DRM technology, the system can prompt the consumer to download the needed DRM component or tool. The sniffer can retrieve system parameters, configuration, and the operating system to assist in making recommendations to the consumer.”; See also Para 0236, “Advantageously, the system includes a "sniffer" to detect which DRM technologies a consumer device is configured to receive and can install such DRM technologies on the consumers 
and in response to determining that the first entity system satisfies the system hardware requirements, allowing, by the processing device of the management system, the product to be executed by the first entity system (See at least Figs. 5a-b and/or 6a-b with accompanying descriptions for the proposition that the management system determines access etc. for granting at 0154+ where the code and business rules determine subscription access; Para 0126-0131, AMC enforcement of business rules - based on saved consumer account data; See also Para 0218 and Para 0236; See also Claim 27-30). 

Applicant’s (16155776) Specification description of claimed elements: 
[0014] Embodiments of the invention are directed to a method and system for dynamically changing product business rules to enforce product business models. A server stores current rules for one or more products in a data store. The current rules are independent of the product code for the one or more products. The current rules determine whether an entity satisfies one or more product attributes to allow the entity to use the one or more products. The server implements new rules without changing the product code of the one or more products and determines whether an entity satisfies one or more product attributes to allow the entity to use the one or more products by using the new rules. Embodiments of the present invention provide user flexibility to implement changes to the product business rules on-the-fly independent of the product code, and thus increase a software provider's potential revenue. Embodiments of the present invention can also implement changes to the product business rules independent of the server side code, and thus, implement new product business rules on-the-fly without a server side code release or without incurring server side downtime. 
[0024] The rules management subsystem 110 can store product business rules in a data store 115 for enforcing the product business models. The rules management subsystem 110 can store a current set of product business rules in the data store 115 for one or more products and use the current rules to enforce the current product business models. The current rules are separate from the product code for the products and independently executed from the product code. The current rules can be defined using a scripting language or other programming language, can be in a format of a data file, can be in a format of an XML file, etc. In one embodiment, the current rules are pluggable JavaScript. The rules management subsystem 110 can execute the current rules to determine whether an entity satisfies one or more product attributes to allow an entity to use a 2010027 1US-CON1 10 Attorney Ref.:05220.2242 (P0867C)  product. For instance, the rules management subsystem 110 determines whether an entity, such as client 140, has no more than two populated CPU sockets and grants one entitlement for Enterprise Software ABC if the client 140 has no more than two populated CPU sockets. One embodiment of using the current rules to enforce current product business models is described in greater detail below in conjunction with Figure 2B. 
[0025] The rules management subsystem 110 can dynamically change the current rules to enforce new product business models without changing the product code. The rules management subsystem 110 can receive user input of the new product business models, use the input to generate new rules, and implement the new rules on-the-fly. For example, the rules management subsystem 100 replaces the current rules in the data store 115 with the new rules. One embodiment of a method for changing product business rules is described in greater detail below in conjunction with Figure 3. 

As per Claims 3, 10, and 17, Buhse discloses sending, by the processing device of the management system, a notification indicating one or more product subscriptions that are available to the first entity system (See at least Para 0154-0157 for notification of rights on subscription based on the RLC at Para 0158).  
As per Claims 4, 11, and 18, Buhse discloses wherein the one or more parameters comprise a data file (See at least Para 0066-0070 and 0236, See Also Figures 5A with accompanying description and/or 6A with accompanying description for the databases). 
As per Claims 5, 12, and 19, Buhse discloses receiving, by the processing device of the management system,  a consumer entitlement request for a list of subscriptions that are available to the first entity system (See at Figure 2b with accompanying description for the request), wherein the consumer entitlement request comprises an identity certificate (See at least Figure 2b with accompanying description and/or Figures 4a-b with accompanying description with para 0114 for identification and/or Figures 5a-b and 6a-b with accompanying description for the client identification for subscription);  Client Ref. No. 20100271US-CON131 Attorney Ref.:05220.2242 (P0867C)identifying, by the processing device of the management system,  consumer facts data for the first entity system in a data store based on the identity certificate (See at least the combination of Figures 3a-b in light of Figures 5a-b and 6a-b all with accompanying description for the proposition that the consumer or client interface identifies the client which is the determinant for all rights and subscriptions); comparing, by the processing device of the management system, the , by the processing device of the management system, subscriptions associated with the satisfied product attributes (See at least OMS at Figures 7a-c with accompanying description).
As per Claims 6, 13, and 20, Buhse discloses receiving, by the processing device of the management system, a consumer entitlement request for an entitlement for the product to allow the first entity system to use the product, wherein the consumer entitlement request comprises a product identifier and an identity certificate (See at least Figure 2b with accompanying description and/or Figures 4a-b with accompanying description with para 0114 for identification and/or Figures 5a-b and 6a-b with accompanying description for the client identification for subscription); identifying, by the processing device of the management system, consumer facts data for the first entity system based on the identity certificate (See at least the combination of Figures 3a-b in light of Figures 5a-b and 6a-b all with accompanying description for the proposition that the consumer or client interface identifies the client which is the determinant for all rights and subscriptions); identifying, by the processing device of the management system, product data associated with the product identifier (See at least the combination of Figures 2b in light of Figures 4a-b all with accompanying description for the proposition that the product is associated with the catalog and subscription); and determining, by the processing device of the management system, that the consumer facts data satisfies one or more product attributes in the product data to grant the entitlement (See at least Figures 5a-b and/or 6a-b in light of 7a-c with accompanying description for the granting of product requested of a subscribing consumer and 0154-0159).  
As per Claims 7, 14, and new Claim 21, Buhse discloses wherein the one or more parameters comprise at least one of a system architecture type, a number of CPU sockets, a number of populated .

Response to Arguments






























Applicant's arguments filed on 2/16/2021, with respect to Claims 1, 3-8, 10-15, and 17-21, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve a correlating data See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Buhse). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629